Exhibit 1 JOINT FILING AGREEMENT The undersigned agree that this Schedule 13D dated August 16, 2010 relating to the common stock of Danaos Corp. shall be filed on behalf of the undersigned. [Signature Page Follows] [SCHEDULE 13D JOINT FILING AGREEMENT SIGNATURE PAGE] SPHINX INVESTMENT CORP. By:Mare Services Limited By: /s/ Clarissa Cefai Name: Clarissa Cefai Title: Director MARYPORT NAVIGATION CORP. By: /s/ Maria Phylactou Name: Maria Phylactou Title: Authorized Signatory /s/ George Economou George Economou Dated: August 16, 2010
